Opinion by
Head, J.,
There can be no doubt of the existence of the general rule that in ordinary cases and under usual conditions the court may not interfere with a judgment entered adversely after the expiration of the term at which it was entered. A judgment of a tribunal, legally constituted to try and determine litigated questions, when obtained by the proper use of the procedure prescribed by the law, voices the accepted effort of human wisdom to reach the end of controversy. This being so and a judgment being the end of the law, there necessarily must be a time after which it cannot'be disturbed even by the court entering it. Hence the rule.
But when it is shown that what is a judgment in form was in fact secured by the fraudulent and immoral if not illegal acts of one of the parties, our whole system of jurisprudence would be a failure if the courts were not armed with the extraordinary powers necessary to deal with such unusual conditions. And so it has long been held that where a court undertakes to expunge from its own records a judgment shown to have been obtained by fraud, it is not bound by the limitations of the general rule referred to.
The learned judge below, in the careful opinion filed by him in support of the conclusion he reached, cites and reviews the numerous decisions on the one hand declaring the general rule and on the other asserting the extraor*483dinary powers of the courts in cases where judgments or decrees have been obtained by fraudulent means. We can add nothing of value to his opinion in these respects.
The facts necessary to ground the exceptional jurisdiction of the court are fully set forth in the petition filed and thus brought upon the record in the manner approved by the Supreme Court, speaking by Mr. Justice Mitchell, in Fisher v. Railway Co., 185 Pa. 602. The facts thus averred and found by the learned judge below are strongly supported by the testimony of the witnesses whose depositions were taken. The proceeding therefore was regular. The action taken at the conclusion thereof was within the well-recognized powers of the courts in such cases, and as we view it was fully warranted by the facts found.
The order or decree permitting the defendant to file reasons for a new trial nunc pro tunc as of a date anterior to the judgment entered on the verdict and then making absolute the rule for such new trial is affirmed and the present appeal is dismissed at the costs of the appellant.